Benham, Judge.
Appellant was convicted of interference with government property (OCGA § 16-7-24). On appeal, he challenges the sufficiency of the evidence. Finding the evidence to be sufficient, we affirm the judg*554ment.
Decided September 23, 1988.
D. Wayne Rogers, for appellant.
Joseph H. Briley, District Attorney, for appellee.
At trial, a correctional officer who worked at the Youthful Offender Correctional Institution testified that while watching a closed circuit television monitor, he saw appellant, an inmate, breaking light fixtures and light bulbs with a stick. The officer called his supervisor, who also observed appellant’s actions. The supervisor testified that he saw appellant break 10 or 12 fixtures and bulbs with a broomstick before he apprehended him. Both officers positively identified appellant as the person who caused the damage. Additional testimony showed that a total of eight fixtures and 20 to 25 light bulbs had been broken. The damaged and destroyed items were identified as being state property inside a state institution. The jury returned a verdict of guilty on the interference charge, and was polled as to the unanimity of its verdict. The evidence was sufficient for a rational trier of fact to find beyond a reasonable doubt that appellant was guilty of interference with government property. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); OCGA § 16-7-24 (a); Fields v. State, 167 Ga. App. 400 (2) (306 SE2d 695) (1983).

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.